                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE 2019 MAY -7 PM 12: t 3
                                 NASHVILLE DIVISION           U.S. DiS I G i COURT
                                                            MIDDLE DISTRICT OF TN


UDEME EDOHO-EKET
          Plaintiff,
                                                                      Case No.
V.
                                                                      Damages: $2,000,000,000


Nordstrom, Inc.,
                Defendants.




                                           COMPLAINT


     1. Plaintiff is currently employed full-time by Defendants, Nordstrom, Inc., as of January
        22, 2019, as a Counter Manager, though on Monday, May 6th, Plaintiff received a call
        from HR Director, Helen Kim, and was told that Plaintiffs employment is to be put on
        paid suspension while Defendants investigate Plaintiffs social media, thus, admitting to
        cyberstalking Plaintiff in protection of the company "Code of Conduct".

     2. The claim is to the possibly irreparable harm Plaintiff has endured; since being employed
        at Nordstrom, Inc., Plaintiff has endured dehumanization, degradation, demoralization,
        insults both direct and indirect, harassment, coercion, exploitation, intimidation, and
        bullying while being employed at Nordstrom, Inc. from various staff, including
        immediate supervisors / department managers. The mistreatment is daily, though Plaintiff
        has consistently outperformed the expectations of the counter volume goals by month and
        each week at least one of her four lines of inventory are ranked best in the region.
        Plaintiff meets deadlines, coaches, employees, completes paperwork, and situates the
        visual schematic according to policy. Though Plaintiff has urgent issues affecting her
        personal life, they are not at issue while Plaintiff is at work, as the intent to separate work
        and life - deemed important in Defendants "Company Policy" - is beneficial to Plaintiff.
        As of April 2019, Plaintiff has sought immediate mental health treatment and is in the
        care of a world-renowned psychiatrist.



        Case 3:19-cv-00381 Document 1 Filed 05/07/19 Page 1 of 3 PageID #: 1
    3. Defendants are actively involved in fraud. As of April, 2019, after months of
       employment, Plaintiff has been unable to adequately save properly to support her
       disproportionately high living expenses in correlation to Plaintiffs job skills in
       marketable value and actual paid earnings, due to Defendant's business model of having
       two food service establishments in their mall location, wherein Plaintiff is employed;
       Plaintiff is coerced to spend earnings from Nordstrom, Inc. at Nordstrom, Inc. to support
       her livelihood - to buy food - utilizing company discounts, which exploits Plaintiffs
       human rights and fundamental needs to have nourishment during a working day in a
       highly active, ambiguous and dynamic environment.

    4. Defendants' decision to outright embezzle money from employees by exploiting their
       basic human need for food is padding the company valuation as a publicly traded
       corporate entity and is disingenuous in trade reporting, as Nordstrom, Inc. is
       misrepresenting its actual earnings and corporate valuation to shareholders. Defendants
       are likely siphoning money from employees rather than capitalizing ethically in order to
       keep pace with growing e-commerce markets. However, the competitive landscape does
       not call for capitalists to grow by any means, rather, to adhere to ethical business
       practices that does not harm its employees and that does not violate the United States
       Constitution, is not criminal in intent nor criminal in its methodology. Embezzlement' -
       also classified as larceny - is the separation of property by manipulating from the
       property owner to the perpetrator. That Plaintiff has no room to be herself, to utilize
       social media outside of working hours without violating the Terns of Use of the platform
       itself, and is subject to cyberstalking and intimidation by staff in Defendants corporate
       office is revealing of its values and what is at the crux of its methods - to make
       marketable dehumanization to cater to a class of elite shoppers who continually
       perpetuate racism by means of intolerance and as perpetrators of hate crimes. Nordstrom,
       Inc. is a fraud.

    5. Case law and code violations are as follows:
          1. 18 U.S. Code § 1038.False information and hoaxes'
                 (a)Criminal Violation.

            2. SECURITIES AND EXCHANGE COMMISSION, Plaintiff, - against -
         BERNARD L. MADOFF, BERNARD L .MADOFF INVESTMENT SECURITIES LLC,
         Defendants.'




' LII Staff. "Embezzlement." Legal Information Institute, Legal Information Institute, 7 Apr. 2015,
www.law.comell.edu/wex/embezzlement.
' "18 U.S. Code § 1038 - False Information and Hoaxes." Legal Information Institute, Legal Information Institute,
www.law.comell.edu/uscode/text/18/1038.
s https://www.sec.gov/litigation/complaints/2008/comp-madoffl21108.pdf


                                                                                                                    2
        Case 3:19-cv-00381 Document 1 Filed 05/07/19 Page 2 of 3 PageID #: 2
                                           DAMAGES


       Plaintiff has endured gross abuses that have affected her mental health and seeks
compensatory and punitive damages - relief in the amount of $2,000,000,000. Plaintiff also
wants all meals and beverages served at cost at Nordstrom, Inc. to be complimentary at
Nordstrom, Inc. for all employees.

       I hereby certify under penalty of perjury that the above is true to the best of my
information, knowledge, and belief.

                                      Signed this 7th day of May 2019

                                      _/s/_Udeme Edoho-Eket
                                           PO Box 150961
                                           Nashville, TN 37215, 615-861-9899




      Case 3:19-cv-00381 Document 1 Filed 05/07/19 Page 3 of 3 PageID #: 3
